Order entered September 4, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00521-CR
                                    No. 05-13-00522-CR
                                    No. 05-13-00523-CR

                              DAVID CHUMBLEY, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
               Trial Court Cause Nos. F11-51536-I, F11-51537-I, F11-00261-I

                                          ORDER
       The Court REINSTATES the appeal.

       On August 27, 2013, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that the cases involve plea

bargains and the trial court certified appellant has no right to appeal. We will dispose of the

appeals in due course.


                                                     /s/   LANA MYERS
                                                           JUSTICE